Citation Nr: 0208609	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral lower extremity neuropathy 
claimed to be due to VA medical treatment received in August 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied a claim for compensation under the provisions of 
1151 for bilateral lower extremity neuropathy claimed as due 
to VA medical treatment (specifically, treatment at a VA 
medical center (VAMC) in August 1997 during which the veteran 
underwent surgical removal of the gallbladder 
(cholecystectomy)).  The Board remanded the case in January 
2001 for additional development.


FINDINGS OF FACT

The veteran did not develop bilateral lower extremity 
neuropathy as a result of a cholecystectomy at a VAMC in 
August 1997.  No additional disability involving bilateral 
lower extremity neuropathy was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
VA medical treatment provided in August 1997.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
bilateral lower extremity neuropathy, claimed to be due to VA 
medical treatment in August 1997, are not met.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the file shows that the veteran underwent an open 
cholecystectomy at a VAMC on August 26, 1997.  The discharge 
summary from this admission reveals that the veteran had been 
admitted with a one-year history of right upper quadrant pain 
that radiated to the back and was described as basically 
atypical abdominal pain.  In the operating room, the 
veteran's gallbladder was removed using open technique, and 
it was noted that the veteran underwent an uneventful 
postoperative course except for some nausea.  He was advanced 
to a full diet, and discharged on August 29, 1997, at which 
time he was afebrile and without complaints.

The actual operation report reflecting the above 
cholecystectomy is of record as well, and it shows an 
uneventful procedure, without any complications.  Notes 
recorded by medical personnel between August 26th and August 
29th reveal no complications after the procedure and confirm 
the facts that, upon discharge, the veteran was afebrile, the 
incision was intact, with staples, and no drainage was noted.

On follow-up medical consultation on September 3, 1997, the 
veteran complained, pointing to his right lower quadrant, 
lower rib on the right side, and a point two inches below the 
incision, that "[i]t hurts in three places," and that his 
"[l]egs feel funny."  The examiner noted that there was no 
redness or swelling of the right lower quadrant incision, 
that the skin staples were intact, and that there was 
tenderness in the right lower quadrant, without rebound, and 
at the point two inches below the bottom of the incision.  
There was no Holmes' sign, the posterior tibial and pedal 
pulses were 2+, and there was no edema in the legs.  There 
was no nausea or vomiting, and the veteran had normal bowel 
movements and no difficulty voiding.  The assessment was 
listed as status post open cholecystectomy.

On a VA hypertension consultation on October 1, 1997, the 
veteran said that his legs had been hurting since the 
surgery, that they felt like he had an ace bandage on his 
legs from the calves down, and that he had had this problem 
since his surgery of August 1997.  On examination, deep 
tendon reflexes were 2+ and 1+ in the left and right legs, 
respectively, the skin was warm, the calves were soft, there 
was no tenderness, there was a normal gait, dorsalis 
pedis/posterior tibial pulses were 2+, bilaterally, and there 
was no evidence of deep vein thrombosis.  No pertinent 
diagnosis or assessment was rendered, but an 
electromyographic (EMG) study was recommended to rule out 
lower extremity neuropathy.

A VA EMG and nerve conduction studies report dated on October 
28, 1997, reveals a normal bilateral peroneal study with no 
evidence of peripheral neuropathy.

VA outpatient medical records dated in December 1997 and 
January 1998 reveal ongoing complaints of paresthesias and 
assessments of lower extremity pain/polyneuropathy, and 
rule/out polyneuropathy, respectively.

In February 1998, the veteran filed his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral lower extremity neuropathy, which he claimed was 
due to the VA medical treatment received in August 1997.  The 
claim was denied in the June 1998 rating decision that is on 
appeal.  At a November 1998 RO hearing, the veteran restated 
his contentions of record essentially to the effect that he 
believed that he should be granted Section 1151 benefits for 
bilateral lower extremity neuropathy that resulted from his 
cholecystectomy of August 1997.

A second EMG study was performed by VA, in May 1998, due to 
the veteran's complaints at that time of right lower 
extremity pain.  The report of this study shows, once again, 
that there was a normal study and that the veteran had a 
normal right lower extremity.

VA X-Rays of the veteran's right femur were obtained in May 
1998, and they were interpreted as negative, other than for 
mild degenerative changes at the patellofemoral joint of the 
right knee and small calcifications in the soft tissues 
closely adjacent to the superior aspect of the greater 
trochanter.

VA X-Rays of the veteran's abdomen performed in July 1998 
were interpreted as revealing clips in the right upper 
quadrant suggesting a prior cholecystectomy, well maintained 
joint spaces, and soft tissues and bowel gas pattern that 
were all within normal limits.  The impression was listed as 
evidence of previous surgery.

A July 1998 VA outpatient medical record reveals complaints 
of right thigh and calf pain.  It was noted, however, that 
the veteran had had a negative CT scan and negative EMG's.  
The assessment was listed as chronic right leg pain with a 
history of peripheral neuropathy.

On VA medical consultation in December 1998, the veteran 
complained of ongoing abdominal discomfort and long term 
right lower extremity discomfort since his cholecystectomy.  
On examination, however, it was noted there were no 
podiatric, neurological, or vascular deficiencies, and no 
external abnormalities of the right lower extremity, that the 
areas of dysesthesias and recurrent discomfort had no 
identifiable abnormalities, and that the pain was unable to 
be reproduced with exam.

On VA joints medical examination in April 1999, the veteran 
complained of right leg pain since his cholecystectomy of 
August 1997, but acknowledged that on follow-up examination 
no focal findings had been discovered.  Further workups, 
including EMGs conducted in October 1997 and May 1998, and 
bilateral radiographs of the pelvis and femur, had all been 
normal.  Currently, he complained of a diminished sensation 
overlying the anterior aspect of the right thigh.  He also 
complained of weakness.  Motor examination was normal, and 
deep tendon reflexes were 2+ and symmetric overlying the 
patella and Achilles tendon, bilaterally, and it was noted 
that giving an objective physical examination was difficult 
secondary to patient cooperation.  There was subjective 
evidence of diminished sensation over the right lateral 
femoral cutaneous nerve distribution.  The assessment was 
listed as a normal motor exam with subjectively diminished 
sensation over the right lateral femoral cutaneous nerve 
distribution, and the examiner further stated that to more 
objectively quantify this a nerve conduction study was 
recommended.

A VA general medical examination report also dated in April 
1999 reveals complaints of a two-year history of pain and 
swelling in the right thigh and the fact that there is no 
working diagnosis for this problem.  On physical examination, 
there was full range of motion in all extremities, but there 
was decreased (2/5) strength in the right lower extremity and 
the right thigh was smaller than the left thigh.  Deep tendon 
reflexes were 2+.  The pertinent diagnosis was peripheral 
neuropathy.

On VA peripheral nerves medical examination in April 1999, 
the veteran reported a history of increased pain and loss of 
sensation on the anterior portion of his right thigh since 
his cholecystectomy of August 1997.  He also complained of 
numbness that encircled his leg from his knee to his hip on 
the right side.  On physical examination, muscle strength, 
muscle mass, and muscle tone were all normal.  The veteran 
said that he felt pain in the right thigh when the quadriceps 
femoris muscle was palpated.  Pinprick examination 
demonstrated a diminished sharpness in an area defined by the 
anterior femoral cutaneous nerve of the thigh.  Tendon 
reflexes were symmetrical and quite brisk at both of the 
knees, ankles, and in the upper extremities.  In the 
impression section, the examiner said that the veteran had 
complaints and findings consistent with meralgia paresthetica 
or dysfunction of the right anterior femoral cutaneous nerve 
of the thigh, but that there is no evidence of a generalized 
polyneuropathy.

Ongoing VA treatment records into 2001 note various ailments.  
There is occasional mention of a history of idiopathic 
peripheral neuropathy, but the medical records do not confirm 
organic peripheral neuropathy of the lower extremities, nor 
do the records suggest any such problem stems from the August 
1997 VAMC treatment.

Legal analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  Pertinent medical and 
other records have been obtained, and VA examinations 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to this claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000 (VCAA)) ; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation under 38 U.S.C.A. § 1151 may be 
paid only if additional disability is the result of fault on 
the part of the VA in providing treatment or by an event 
which was not reasonably foreseeable.  This revised law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran's claim was filed after the law was 
revised.  Thus, the current version of the law applies in the 
instant case.  VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).

The record shows that the veteran complained of lower 
extremity pain after his cholecystectomy at the VAMC in 
August 1997.  However, despite subjective complaints, 
objective specialized medical studies have not confirmed 
organic peripheral neuropathy of the lower extremities.  In 
order for benefits to be granted under Section 1151, there 
must be objective evidence of the disability that is being 
claimed as the result of VA medical treatment.  In this case, 
the claimed disability is not shown by competent medical 
evidence. 

Moreover, even assuming that the veteran has bilateral lower 
extremity peripheral neuropathy, none of the medical evidence 
suggests that it stems from the August 1997 cholecystectomy 
at the VAMC.  It is not shown that the veteran has additional 
disability involving bilateral lower extremity neuropathy 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
in August 1997.  Thus there can be no basis for compensation 
under 38 U.S.C.A. § 1151 for the claimed condition.

The Board concludes that the criteria for compensation under 
38 U.S.C.A. § 1151 for bilateral lower extremity neuropathy, 
claimed to be due to VA medical treatment in August 1997, are 
not met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER


Compensation under 38 U.S.C.A. § 1151 for bilateral lower 
extremity neuropathy, claimed to be due to VA medical 
treatment in August 1997, is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

